Exhibit FOR IMMEDIATE RELEASE ITRON ANNOUNCES FIRST QUARTER RESULTS LIBERTY LAKE, WA. — April 29, 2009 — Itron, Inc. (NASDAQ:ITRI) today reported financial results for its first quarter ended March 31, 2009.Results include: · Quarterly revenues of $389 million; · Quarterly non-GAAP diluted EPS of 33 cents; · Quarterly Adjusted EBITDA of $43 million; and · Quarterly Bookings of $625 million. “Business was soft in the first quarter,” said Malcolm Unsworth, president and CEO.“We are seeing effects of the slowdown in the U.S. economy and our International results have been affected by a stronger dollar.Nonetheless, we had very strong bookings and our total backlog is at record levels, which gives us confidence in the longer term.” Operations Highlights: Realignment and
